PER CURIAM.
This cause is before us on Motion to Dismiss an administrative appeal from the Joint Legislative Management Committee. The sole issue before us is the applicability, vel non, of the Administrative Procedures Act, Florida Statute Chapter 120, to the Joint Legislative Management Committee in connection with its functions and responsibilities for printing the Florida Statutes. Florida Statute § 120.50(1) provides that the Administrative Procedures Act does not apply to “The Legislature.”
After argument, and on consideration of the Motion, Response and Memorandum of Law filed herein, we hold that the exemption of § 120.50(1) applies and precludes applicability of Chapter 120 to activities of the Joint Committee. The Motion to Dismiss is, therefore granted, but without prejudice to any rights or remedies otherwise available in the courts1 for enforcement of *964appellee’s duties under Florida Statute Chapter 283.
It is so ordered.
BOOTH, Acting C. J., and LARRY G. SMITH and SHIVERS, JJ., conc.ur.

. Wood-Hopkins Contracting Co. v. Roger J. Au & Son, Inc., 354 So.2d 446 (Fla. 1st DCA 1978).